DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered. Claims 1-3, 5, and 6 are currently pending. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the details of the magnet, screw bolt, distancing sleeve, and spacer must be shown or the feature(s) canceled from the claim(s). Figure 2 shows a non-descript figure of the magnet 104, screw bolt 108, distancing sleeve 106, and spacer 110 however the claims are requiring specific a structure that is not shown in the drawings.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein the housing has a housing body and a housing cover, and the magnet is arranged in the housing body” however claim 1 already recites “wherein the housing has a housing body and a housing cover, and the magnet is arranged in the housing cover.” Claim 3 features improper antecedent basis which leads the Examiner to question if the housing body and housing cover of claim 3 are new or refer back to claim 1. Furthermore, it is unclear to the Examiner how a singular magnet is able to be in the housing body and in the housing cover. The examiner is uncertain how to interpret the location of the magnet with respect to claim 3 and therefore claim 3 will not be examined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0226218 (Yonemoto hereinafter) in view of GB 654102 (Phillips hereinafter) and further in view of US 2010/0166571 (Van hereinafter).
Regarding claim 1, Yonemoto teaches a screw compressor that discloses a housing (Housing made of 6/7/8), wherein in an operationally ready and assembled state of the screw compressor, an oil sump is provided in the housing (Oil sump being the chamber 40 as seen in Figure 3), and an air inlet for feeding air to be compressed into the screw compressor (¶ 31 details suction port 15 which provides a pathway for the gas to be compressor by said screw compressor), an air feed channel for receiving air and supplying the air to the screw (Path along with air is entered to the compressor from the suction port 15), wherein the housing (Housing 6/7/8) has a housing body (Body 6) and a housing cover (Cover 7).
Yonemoto is silent with respect to a magnet being arranged in the oil sump, and the magnet being fastened in the housing by a spacer passing through the magnet and composed of a screw bolt and a distancing sleeve pushed onto the screw bolt, and the magnet is arranged in the housing cover so as to permit oil to wash completely around the magnet except for a region at which the spacer passes through the magnet.
However, Phillips teaches a magnet being arranged in the oil sump (Page 2 Lines 55-93 with Figure 1, magnet 6 inside the described sump formed by the wall 1), and the magnet being fastened in the housing by a spacer passing through the magnet and composed of a screw bolt and a distancing sleeve pushed onto the screw bolt (Figures 1-3 show the magnet 6 with the spacer bolt 11 and bodies 10/12 to create the desired height for the magnetic assembly as a whole) and the magnet is arranged in the housing cover so as to permit oil to wash completely around the magnet except for a region at which the spacer passes through the magnet (Phillips discloses that the oil can pass into the cage and around the magnet while there is a region around 11 and 10/12 at the magnet that is sealed from the oil). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the sump of Yonemoto with the magnetic body of Phillips to ensure that any metallic particles in the fluid are taken in by the magnets and not the downline components.
Yonemoto, per Phillips, is silent with respect to the magnet being on the housing cover, however, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Yonemoto is silent with respect to the use of an air filter along the air feed channel and a valve insert disposed in the air feed channel to regulate supply of the filtered air to said screws.
However, Van teaches a screw compressor (¶ 1 with Figure 1) that discloses an air filter attached to an air inlet (Air filter 6 along the duct towards screw compressor 2 as seen in Figure 1), an air feed channel for receiving filtered air from the air filter and supplying the filtered air to screws of the screw compressor (Downline piping from the filter 6 towards the valve 16), and a valve insert disposed in the air feed channel to regulate supply of the filtered air to said screws (Inlet valve 16 shown in Figure 1 and ¶ 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screw compressor of Yonemoto by incorporating the air filter and valve of Van to protect the screws from exterior particulates while regulating the intake flow therefore protecting the screws from damage.
Regarding claim 2, Yonemoto’s modified teachings are described above in claim 1 where Yonemoto further discloses that the screw compressor has no oil filter (in the entire description of Yonemoto there is no instance of a filter).
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0226218 (Yonemoto hereinafter) in view of US 2017/0173592 (Vituri hereinafter) and further in view of US 2010/0166571 (Van hereinafter).
Regarding claim 1, Yonemoto teaches a screw compressor that discloses a housing (Housing made of 6/7/8), wherein in an operationally ready and assembled state of the screw compressor, an oil sump is provided in the housing (Oil sump being the chamber 40 as seen in Figure 3), and an air inlet for feeding air to be compressed into the screw compressor (¶ 31 details suction port 15 which provides a pathway for the gas to be compressor by said screw compressor), an air feed channel for receiving air and supplying the air to the screw (Path along with air is entered to the compressor from the suction port 15), wherein the housing (Housing 6/7/8) has a housing body (Body 6) and a housing cover (Cover 7).
Yonemoto is silent with respect to a magnet being arranged in the oil sump, and the magnet being fastened in the housing by a spacer passing through the magnet and composed of a screw bolt and a distancing sleeve pushed onto the screw bolt, and the magnet is arranged in the housing cover so as to permit oil to wash completely around the magnet except for a region at which the spacer passes through the magnet.
However, Vituri teaches a debris trapping magnet that discloses a magnet being arranged in the oil sump (Figure 3, magnet 62/64 of 60), and the magnet being fastened in the housing by a spacer passing through the magnet and composed of a screw bolt and a distancing sleeve pushed onto the screw bolt (under the broadest reasonable interpretation, the spacer is 74 and the screw is 72), and the magnet is arranged in the housing cover so as to permit oil to wash completely around the magnet except for a region at which the spacer passes through the magnet (Under the broadest reasonable interpretation, the region between the spacer 74 and the body of 62/64 will have the screw bolt pass and prevent a portion of the oil from touching the magnet).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the sump of Yonemoto with the magnetic body of Vituri to ensure that any metallic particles in the fluid are taken in by the magnets and not the downline components.
Yonemoto, per Vituri, is silent with respect to the magnet being on the housing cover, however, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Yonemoto is silent with respect to the use of an air filter along the air feed channel and a valve insert disposed in the air feed channel to regulate supply of the filtered air to said screws.
However, Van teaches a screw compressor (¶ 1 with Figure 1) that discloses an air filter attached to an air inlet (Air filter 6 along the duct towards screw compressor 2 as seen in Figure 1), an air feed channel for receiving filtered air from the air filter and supplying the filtered air to screws of the screw compressor (Downline piping from the filter 6 towards the valve 16), and a valve insert disposed in the air feed channel to regulate supply of the filtered air to said screws (Inlet valve 16 shown in Figure 1 and ¶ 38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screw compressor of Yonemoto by incorporating the air filter and valve of Van to protect the screws from exterior particulates while regulating the intake flow therefore protecting the screws from damage.
Regarding claim 2, Yonemoto’s modified teachings are described above in claim 1 where Yonemoto further discloses that the screw compressor has no oil filter (in the entire description of Yonemoto there is no instance of a filter).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0226218 (Yonemoto) in view of GB 654102 (Phillips) in view of US 2010/0166571 (Van) and further in view of US 4957517 (Linnert hereinafter).
Regarding claim 5, Yonemoto’s modified teachings are described above in claim 1 but are silent with respect to a baffle plate arranged in the housing, wherein in the operationally ready and assembled state of the screw compressor, the magnet is arranged below the baffle plate in oil.
However, Linnert teaches a compressor that discloses the use of a baffle within the housing (Baffle 122/124/126 within housing). The resultant combination would place the baffle of Linnert into or above the opening 46 in Figure 3 of Yonemoto such that in the operationally ready and assembled state of the screw compressor, the magnet is arranged below the baffle plate in oil.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oil sump of Yonemoto with the baffle of Linnert to prevent any excess oil swirling or turbulent forces from occurring.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0226218 (Yonemoto) in view of US 2017/0173592 (Vituri) in view of US 2010/0166571 (Van) and further in view of US 4957517 (Linnert hereinafter)
Regarding claim 5, Yonemoto’s modified teachings are described above in claim 1 but are silent with respect to a baffle plate arranged in the housing, wherein in the operationally ready and assembled state of the screw compressor, the magnet is arranged below the baffle plate in oil.
However, Linnert teaches a compressor that discloses the use of a baffle within the housing (Baffle 122/124/126 within housing). The resultant combination would place the baffle of Linnert into or above the opening 46 in Figure 3 of Yonemoto such that in the operationally ready and assembled state of the screw compressor, the magnet is arranged below the baffle plate in oil.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oil sump of Yonemoto with the baffle of Linnert to prevent any excess oil swirling or turbulent forces from occurring.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0226218 (Yonemoto) in view of GB 654102 (Phillips) in view of US 2010/0166571 (Van) and further in view of DE 102015205941 (Andreas hereinafter).
Regarding claim 6, Yonemoto’s modified teachings are described above in claim 1 where Phillips discloses that the magnet is a cylindrical shape (Evident from Figure 1 of Phillips) but the combination is silent with respect to the magnet being formed as a substantially cylindrical disc.
However, Andreas teaches a sump with a magnetic device for gathering metallic particles int eh same manner as Phillips that discloses that the magnet is formed as a substantially cylindrical disc (Evident of magnet 28 of Andreas as shown in Figures 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the cylindrical magnet of Phillips to a substantially cylindrical disc shape as seen in Andreas as a matter of design choice. In re Dailey, 149 USPQ 47.

Response to Arguments
Applicant's arguments filed 08/08/2022 have been fully considered but they are not persuasive. Applicant’s arguments that the magnetic structure of Phillips is inadequate to teach the claimed subject matter has been reviewed but are not found to be persuasive. Phillips sleeve 9 does assist in spacing the magnet with the end plates 7, 8, 10, and 12 for the screw to pass through. Applicant has attempted to clarify the claimed structure however it is believed by the Examiner that the Phillips reference still reads over the claimed subject matter. Please refer to the Advisory Action dated 08/05/2022 for further details. For at least this reason, Applicant’s arguments are not found to be persuasive. 
Applicant’s arguments with respect to claims 1, 2, and 5 have been considered but are moot because the new ground of rejection relies on the Vituri reference which was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. GB 812873 and GB 664599 details various magnetic filters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746